DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 01/22/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims based on previously cited references.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant's arguments filed 01/22/2021 regarding claims 19-31 have been fully considered but they are not persuasive.  Arguments made against claims 19-31 are based on the receiving step of claim 1, which does not exist in claims 19-31.  The arguments are not persuasive, previously presented rejections are maintained for claims 19-31.  Arguments made against claims 1-18 are moot as the amendments change the scopes of the previously presented claims and new grounds of rejections are applied to the amended claims 1-18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudda (US 2019/0289624).
Dudda discloses the following features.
	Regarding claim 1, a method performed by a UE (see radio node 105a or 105b in Fig. 1), the method comprising: receiving a SPS grant of initial resources for receiving a transmission at the UE (see DCI to provide resource allocation to the radio node 105 according to…subframe-based SPS); receiving, in a group control channel, a resource allocation for additional resources for receiving the transmission at the UE (see “Such control messages may include DCI to provide resource allocation to the radio node 105 according to dynamic scheduling, subframe-based SPS, and or sub-subframe-based SPS operation” recited in paragraph [0066], wherein both the dynamic scheduling and the sub-subframe-based SPS operation are additional to the initial subframe-based SPS; and see “The DCI identifies one or more radio nodes 105 that have been scheduled to receive data in the current downlink subframe…The DCI is typically transmitted on the PDCCH” recited in paragraph [0053]); determining resources for receiving the transmission based on the resource allocation and the SPS grant; and receiving the transmission on the determined resources, wherein the 
	Regarding claim 2, wherein the initial resources and the additional resources are in a same scheduled traffic window (see “Such control messages may include DCI to provide resource allocation to the radio node 105 according to dynamic scheduling, subframe-based SPS, and or sub-subframe-based SPS operation” recited in paragraph [0066], wherein the dynamic scheduling and the SPS scheduling are included in the same DCI and therefore belong the same scheduled traffic window).
Regarding claim 4, transmitting a feedback report prior to or during a scheduled traffic window in which the transmission is received at the UE (see “In some such embodiments, the SPS activation message further instructs the radio node to transmit acknowledgement of the SPS activation message in a starting or subsequent sub-subframe in which SPS is activated” recited in paragraph [0016], since the acknowledgement is transmitted in a starting sub-subframe in which SPS is activated, this transmission must occur prior to or during a time window at which the sub-subframe SPS transmission is received at the UE).

	Regarding claim 10, an apparatus for wireless communication (see radio node 105a or 105b in Fig. 1), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor (see radio node 105 including circuitry shown in Fig. 11), to cause the apparatus to: dynamic scheduling, subframe-based SPS, and or sub-subframe-based SPS operation” recited in paragraph [0066], wherein both the dynamic scheduling and the sub-subframe-based SPS operation are additional to the initial subframe-based SPS; and see “The DCI identifies one or more radio nodes 105 that have been scheduled to receive data in the current downlink subframe…The DCI is typically transmitted on the PDCCH” recited in paragraph [0053]); determine resources for receiving the transmission based on the resource allocation and the SPS grant; and receive the transmission on the determined resources, wherein the determined resources comprises at least the initial resources and additional resources (see paragraphs [0053] and [0054], which shows that the radio node is scheduled dynamically and semi-persistently and receive downlink transmission according to the scheduled resources).
	Regarding claim 11, wherein the initial resources and the additional resources are in a same scheduled traffic window (see “Such control messages may include DCI to provide resource allocation to the radio node 105 according to dynamic scheduling, subframe-based SPS, and or sub-subframe-based SPS operation” recited in paragraph [0066], wherein the dynamic scheduling and the SPS scheduling are included in the same DCI and therefore belong the same scheduled traffic window).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudda as applied to claims 1 and 10 above, and further in view of Jersenius (US 2012/0300635).
Dudda discloses the features as shown above.
Dudda does not explicitly disclose the following features: regarding claims 3 and 12, wherein the initial resources and the additional resources are in a same subframe, and wherein the transmission is received on both the initial resources and the additional resources.
Jersenius discloses the following features.
Regarding claims 3 and 12, wherein the initial resources and the additional resources are in a same subframe, and wherein the transmission is received on both the initial resources and the additional resources (paragraph [0012] suggests that PDSCH in each subframe, PDSCH resources may be allocated for dynamically scheduled data as well as downlink SPS).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Dudda using features, as taught by Jersenius, in order to allow SPS transmission and dynamically scheduled data in order to provide less postponing of dynamic scheduling of delay-critical data to later subframes (see paragraph [0043] of Jersenius).

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudda as applied to claims 1 and 10 above, and further in view of Nammi (US 2018/0324765).

Dudda does not explicitly disclose the following features: regarding claims 5 and 14, wherein the resource allocation indicates which of a plurality of UEs are allocated resources in addition to resources allocated by a prior SPS grant; regarding claims 6 and 15, wherein the resource allocation further includes resource allocation for each of the plurality of UEs that are allocated the resources in addition to resource allocated by the prior SPS grant.
Nammi discloses the following features.
Regarding claims 5 and 14, wherein the resource allocation indicates which of a plurality of UEs are allocated resources in addition to resources allocated by a prior SPS grant (see “The transmission of the group common PDCCH can also be sent to other mobile devices that are allocated to the group identifier (e.g., other mobile devices that use the group common PDCCH)” recited in paragraph [0037]; as shown in the rejection of claim 1, Zhang shows that the dynamic allocation of resources in addition to prior SPS grant; Nammi shows that the group common PDCCH can be used for such dynamic allocation; paragraph [0037] further shows the use of the group identifier to indicate the plurality of UEs that are allocated with the dynamic allocation of resources).
Regarding claims 6 and 15, wherein the resource allocation further includes resource allocation for each of the plurality of UEs that are allocated the resources in addition to resource allocated by the prior SPS grant (see “The transmission of the group common PDCCH can also be sent to other mobile devices that are allocated to the group identifier (e.g., other mobile devices that use the group common PDCCH)” recited in paragraph [0037]; as shown in the rejection of claim 1, Zhang shows that the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Dudda using features, as taught by Nammi, in order to dynamically allocate resources while reducing the blind decoding attempts at the mobile device (see paragraph [0038] of Nammi).

Claims 19-20, 25-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2010/0246521) in view of Nammi (US 2018/0324765).
Zhang discloses the following features.
Regarding claim 19, a method for wireless communication, comprising: transmitting a SPS grant for scheduling a transmission on a set of resources (see step S802 in Fig. 8, and see “the base station allocates the semi-static service channel resources to the terminal to be used for the initial transmission of hybrid automatic repeat request of the real-time service packets” recited in the abstract); receiving a feedback report from a UE indicating the UE requires additional resources for receiving the transmission (see S806 in Fig. 8, wherein the terminal feeds back the HARQ incorrect receipt-indication message to the base station); generating, based at least on the UE requiring additional resources, a resource allocation for scheduling the additional resources for the UE; and transmitting the resource allocation (see step S808 and S810 in Fig. 8, wherein the base station dynamically allocates additional resources for 
Regarding claim 20, wherein the feedback report is received prior to or during a scheduled traffic window to which the transmission is to be transmitted (see S806 in Fig. 8, wherein the terminal feeds back the HARQ incorrect receipt-indication message to the base station; wherein semi-persistent transmission is continuously transmitted to the UE, therefore the terminal feedback must be sent prior to or during a window of the next semi-persistent transmission).
Regarding claim 26, an apparatus for wireless communication (see base station in Fig. 5), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (standard processor/memory combination in a base station), to cause the apparatus to: transmit a SPS grant for scheduling a transmission on a set of resources (see step S802 in Fig. 8, and see “the base station allocates the semi-static service channel resources to the terminal to be used for the initial transmission of hybrid automatic repeat request of the real-time service packets” recited in the abstract); receive a feedback report from a UE indicating the UE requires additional resources for receiving the transmission (see S806 in Fig. 8, wherein the terminal feeds back the HARQ incorrect receipt-indication message to the base station); generate, based at least on the UE requiring additional resources, a resource allocation for scheduling the additional resources for the UE; and transmit the resource allocation (see step S808 
Zhang does not disclose the following features: regarding claims 19 and 26, transmitting the resource allocation in a group control channel (Bertrand discloses the resource allocation for additional resources, but does not mention the use of a group control channel); regarding claims 21 and 27, wherein the resource allocation indicates which of a plurality of UEs are allocated resources in addition to resources scheduled by a prior SPS grant; regarding claims 25 and 31, determining the UE requires additional resources for receiving the transmission based on channel conditions for the UE indicated in the feedback report.
	Nammi discloses the following features.
Regarding claims 19 and 26, transmitting the resource allocation in a group control channel (see “The group common PDCCH is a channel that provides flexibility for the network (e.g., the network device 102) to dynamically allocate resources” recited in paragraph [0038]; the retransmission in Bertrand uses dynamically allocated resources; therefore, when combine with the teaching of Nammi, may utilize the group common PDCCH).
Regarding claims 21 and 27, wherein the resource allocation indicates which of a plurality of UEs are allocated resources in addition to resources scheduled by a prior SPS grant (see “The transmission of the group common PDCCH can also be sent to 
Regarding claims 25 and 31, determining the UE requires additional resources for receiving the transmission based on channel conditions for the UE indicated in the feedback report (see step 204 and 602, wherein the dynamic allocation in the group common control channel is performed in response to the uplink control of feedback in step 204; and see paragraph [0043], which shows that the uplink report includes the “channel quality indicator”).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhang using features, as taught by Nammi, in order to dynamically allocate resources while reducing the blind decoding attempts at the mobile device (see paragraph [0038] of Nammi).

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Nammi as applied to claims 19 and 26 above, and further in view of Jersenius.
Zhang and Nammi disclose the features as shown above.

Jersenius discloses the following features.
Regarding claims 32-33, wherein the initial resources and the additional resources are in a same subframe (paragraph [0012] suggests that PDSCH in each subframe, PDSCH resources may be allocated for dynamically scheduled data as well as downlink SPS).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhang and Nammi using features, as taught by Jersenius, in order to allow SPS transmission and dynamically scheduled data in order to provide less postponing of dynamic scheduling of delay-critical data to later subframes (see paragraph [0043] of Jersenius).

Allowable Subject Matter
Claims 7-9, 16-18, 22-24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features recited in the objected claims 7-9, 16-18, 22-24 and 28-30.  Closest references include references cited above.  However, these references fail to disclose that “the resource allocation includes a bitmap of UEs in a group and an indicator of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goto (US 2020/0146108) disclose allocating semi-static grant free access and dynamic grant-free access for UEs within the same subframe.  However, Goto is directed to the uplink transmission of the UEs as opposed to downlink reception of the UE as required in the currently presented claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUTAI KAO/           Primary Examiner, Art Unit 2473